Citation Nr: 1733743	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-10 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to increases in the (30 percent from March 27, 2007, 50 percent from September 21, 2009, and 70 percent from May 10, 2011) "staged" ratings assigned for posttraumatic stress disorder (PTSD).

2.  Entitlement to increases in the (10 percent, prior to April 16, 2010, and 30 percent from that date) "staged" ratings assigned for asthma.

3.  Entitlement to an effective date prior to April 16, 2010, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to August 1967.  The increased rating matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for PTSD and continued a 10 percent rating for asthma.  An interim (March 2012) rating decision by the Roanoke, Virginia, RO increased both ratings, resulting in the staged ratings currently assigned, and granted a TDIU rating, effective May 10, 2011.  In June 2012, the case was remanded for a hearing before the Board.  In August 2012 a Travel Board hearing (on the increased rating matters (the Veteran did not request a Board hearing regarding the effective date for the award of TDIU) was held before the undersigned; a transcript of the hearing is associated with the record.  In October 2012 and July 2014, the increased rating matters were remanded for additional development.  Another interim (June 2015) rating decision granted an earlier effective date of April 16, 2010, for TDIU.  In September 2015, all three matters were remanded for additional development.  The Veteran's file is now in the jurisdiction of the Togus, Maine, RO.


FINDING OF FACT

On August 12, 2016, (pursuant to the Board's remand instructions), the Veteran was asked to provide authorizations for VA to obtain pertinent outstanding evidence necessary to adjudicate his claims; more than a year has passed and he has not complied with such request.


CONCLUSION OF LAW

By failing to submit requested information and releases for critical evidence needed to properly adjudicate his claims, the Veteran has abandoned such claims, and his appeals in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by correspondence in January 2008 and November 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran's service treatment records (STRs) and identified/available postservice evaluation/treatment records have been secured.  He was afforded VA examinations/opinions in February 2008, September 2011, December 2011, March 2013, and April 2013.  

At the hearing before the undersigned, the Veteran was advised of the criteria governing awards of TDIU, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant-type notice deficiency has not been alleged.

In August 2016, the Veteran was asked to provide all releases necessary for VA to secure copies of certain identified private treatment and employment records.  He was informed that if he did not "comply with submitting the noted authorization forms, or VA does not receive a copy of treatment records...your claim will be processed under 38 C.F.R. § 3.158 as abandoned."  His September 2016 response did not include the forms or records requested.  Because he has declined to assist with development for outstanding pertinent records/evidence, any medical opinions offered are based on an incomplete history (and are inadequate for rating purposes).  The Board finds that, in light of the Veteran's continuing refusal to cooperate, further attempts at development (for the outstanding private treatment/employment records and thereafter an adequate examination and opinion, if necessary) would be pointless.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pertinent (and perhaps critical) evidence remains outstanding and, as explained in further detail below, such evidence cannot be obtained without the Veteran's cooperation (by providing authorization for release of private treatment and employment records to VA).  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  VA's duty to assist is satisfied.

Legal Criteria, Factual Background, and Analysis

Where the evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (emphasis added). 

The Veteran was previously afforded prior opportunities to provide releases related to private treatment he has received for his PTSD and asthma disabilities, and did not respond.  (See, e.g., August 2014 and October 2012 letters requesting releases for records from private treatment providers.)  Proper adjudication of the increased rating claims requires review of all records of evaluations and treatment during the pendency of the claims (the period of consideration begins in March 2006), as without such records the disability picture for prior periods would be incomplete.  [While he has provided an August 2012 letter from the private clinic where he receives treatment for asthma, summarizing the medication prescribed for such disability, that letter does not provide a full retrospective disability picture (as would be gleaned from contemporaneous records).]

Additionally, the record reflects that the Veteran has asserted that he was terminated from his last prior employment with the Norfolk Naval Shipyard due to his service-connected PTSD and asthma disabilities (and is receiving disability payments on such basis).  See, e.g., December 2011 VA Form 21-8940 (application for TDIU).  Records were requested directly from the Shipyard, which responded that such requests must be made to the Office of Personal Management (OPM).  (See December 2011 "Reply to Inquiry").  

The Board's September 2015 remand directed the RO to obtain the private treatment and OPM employment/disability records with the Veteran's assistance (by providing necessary authorizations).  The remand advised that "a governing regulation provides that when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned."  On August 12, 2016, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter requesting him to submit the requested authorizations; he did not respond to that request by providing the authorizations (or records) sought.

The critical facts at this stage are clear: the Veteran has not provided authorizations for VA to obtain private records necessary to properly adjudicate his claims.  The duty to assist is not a one-way street, and a Veteran may not passively wait for assistance when his cooperation is needed for evidentiary development critical to a claim for VA benefits [nor may he deliberately choose to ignore requests for authorizations for VA to secure records deemed necessary to properly adjudicate his claims].  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that his failure to cooperate with VA's efforts to secure critical evidence in these matters frustrates VA's attempts to ascertain his employability.  As a direct consequence of his failure to cooperate, the Board is presented with an incomplete disability picture that is inadequate for a proper merits adjudication of these matters.  The controlling regulation in such circumstances is clear and unambiguous: it mandates that the claim "will be considered abandoned."  See 38 C.F.R. § 3.158(a) (emphasis added); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  The U. S. Court of Appeals for Veterans Claims (CAVC) has held that VA regulations (e.g., those governing the time allotted for response to requests for additional evidence) are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

The Board notes that, despite the Board's remand instructions that if the Veteran did not respond with authorizations for VA to secure the records sought the case should be processed under 38 C.F.R. §  3.158(a), the AOJ has continued to readjudicate and deny the claim on the merits [despite the incomplete record].  The Board finds that no useful purpose would be served by yet another remand to compel compliance with instructions, under Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the law is dispositive in this matter; no other outcome is possible given the circumstances.  


ORDER

The appeal seeking increases in the "staged" ratings assigned for PTSD is dismissed.

The appeal seeking increases in the "staged" ratings assigned for asthma is dismissed.

The appeal seeking an effective date prior to April 16, 2010, for the award of a TDIU rating is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


